
	

113 S2222 IS: To require a Comptroller General of the United States report on the sexual assault prevention activities of the Department of Defense and the Armed Forces.
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2222
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a Comptroller General of the United States report on the sexual assault prevention
			 activities of the Department of Defense and the Armed Forces.
	
	1.Comptroller General of the United States report on the sexual assault prevention activities of the
			 Department of Defense and the Armed Forces(a)Report	requiredNot later  than  September 30, 2015, the Comptroller General of the United States  shall submit to
			 the congressional defense committees a report on the  sexual assault 
			 prevention activities of the  Department of  Defense and the Armed Forces.(b)ElementsThe report  required  by subsection (a) shall include the following:(1)An assessment of the sexual assault prevention strategy of the Department of Defense.(2)A description and assessment of the actions taken by each of the Army, the Navy, the Air Force, and
			 the Marine Corps to implement the sexual assault prevention strategy  of
			 such Armed Force.(3)A comprehensive description of the sexual assault  prevention  activities  of  the Army,  the 
			 Navy,	the  Air Force, and the Marine Corps, as of the submittal of the
			 report and of those planned for the 12 months thereafter.(4)A comprehensive description of the sexual  assault prevention  activities at joint installations,
			 and an assessment of the collaborative efforts of the military departments
			 involved, as of the submittal of the report and of those planned for the
			 12 months thereafter.(5)A comparative assessment of the  sexual assault  prevention  activities  of the  Army, the  Navy,
			 the Air Force, and the Marine Corps, including an assessment of the extent
			 to which any differences among such activities arise from unique qualities
			 of a particular Armed Force or the efforts of an Armed Force to pursue an
			 innovative approach to sexual assault prevention.(6)A description and assessment  of the procedures  and  mechanisms  used	by each of the	Army, the 
			 Navy, the  Air Force,	and  the  Marine Corps to ensure  that	the sexual
			 assault prevention strategy of such Armed Force, and  the  training  
			 provided pursuant   to such strategy,	are  effective in achieving the
			 intended objectives of such   strategy.(7)An assessment of the report of the Secretary of Defense and the Chairman of the Joint Chiefs of
			 Staff to the President on efforts of the Department of Defense and the
			 Armed Forces to improve the prevention of and response to sexual assault
			 in the Armed Forces, as required by the President to be submitted not
			 later than December 1, 2014.(8)Such other recommendations on  the sexual assault prevention activities of the Army, the Navy, the
			 Air Force, and the Marine Corps as the Comptroller General considers
			 appropriate.(c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
			
